Per Curiam. This claim allegedly arising out of the death of a fireman killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. 48, Sec. 281, et seq. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence, the Court finds that: 1. The Claimant, Madeline McGovern, is the widow of the decedent and is the beneficiary who was designated by him as stated in the application for benefits; 2. The decedent, Daniel J. McGovern, was a firefighter, employed by the Chicago Fire Department and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on March 16, 1978. He was 46 years of age; 3. On said date, at approximately 3:52 p.m., firefighter McGovern was responding to a home fire alarm and on the second floor, pulling ceilings and sidewalls in the bedroom, kitchen, and hallway, when he was struck on the head by ceiling plaster. He complained of being dizzy and weak and oxygen was administered to him at the fire scene. After being transported to a hospital by ambulance, he was pronounced dead at 5:10 p.m. the same date. The medical examiner’s certificate of death recited the immediate cause of death as “coronary trombosis,” due to or as a consequence of “arteriosclerotic cardiovascular disease” and “inhalation of smoke and soot;” 4. Firefighter McGovern was killed in the line of duty as defined in Section 2(e) of the Act; 5. The proof submitted in support of this claim satisfies all of the requirements of the Act and the claim is therefore compensable thereunder. It is hereby ordered, by reason of the foregoing, that the sum of $20,000.00 be paid to Madeline McGovern, as widow and designated beneficiary of the deceased Chicago fireman, Daniel J. McGovern.